PER CURIAM.
Walter Walton appeals the district court’s1 dismissal of his 42 U.S.C. § 1983 complaint. Having carefully reviewed the record, we conclude that dismissal was proper for the reasons explained by the district court: Walton’s due process claim is barred by Sandin v. Conner, 515 U.S. 472, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Walton’s pending motion.

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas.